Title: The American Commissioners to the President of Congress, 6 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: President of Congress


Sir
Paris, Feb. 6. 1777
This will be delivered to you by M. de Coudray, an Officer of great Reputation here, for his Talents in general, and particularly for his Skill and Abilities in his Profession. Some accidental Circumstance, I understand, prevented his going in the Amphitrite; but his Zeal for our Cause, and earnest Desire of promoting it, have engag’d him to overcome all Obstacles, and render himself in America by the first possible Opportunity. If he arrives there, you will I am persuaded find him of great Service not only in the Operations of the next Campaign, but in forming Officers for those that may follow. I therefore recommend him warmly to the Congress, and to your Countenance and Protection. Wishing you every kind of Felicity, I have the Honour to be, with the highest Esteem, Sir, Your most obedient humble Servant
B FranklinSilas Deane
Honourable John Hancock Esqr Presedt of the Congress
 
Notation: Letter from Ben Franklin & Silas Deane 6 Feby 1777 per Mons Du Coudray read 3 June 1777 referred to the comee. on foreign applications
